Citation Nr: 0335550	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  99-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to a rating in excess of 10% for major 
depression, from April 1, 1996, to November 6, 1996.

2.	Entitlement to an increased rating for major depression, 
currently evaluated as 30% disabling, from November 7, 
1996.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1971, and from December 1973 to December 1976, with 
additional periods of active duty for training purposes and 
inactive duty for training purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board further notes that the veteran, has raised the 
issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability.  This issue 
has not been developed for appellate review and is therefore 
referred to the RO for appropriate disposition.


REMAND

The veteran was granted service connection for depression at 
a 10% evaluation by a rating decision dated June 1998, 
effective from April 1, 1994.  That decision was based on 
service medical records, which indicate that the veteran was 
seen in service in March 1991 for depression and violent 
thoughts, and on reports of VA examinations, which report 
that the veteran suffered from a major depressive disorder 
that began in service.  A rating decision dated February 2003 
increased the veteran's evaluation to a 30% level, effective 
November 7, 1996.  That rating was based on the report of a 
VA psychiatric examination conducted in December 2002, which 
reported that the veteran's major depression was manifested 
by depressed mood, sleep disturbance, and low energy.  

In his hearing before the Board in May 2003, the veteran 
indicated that his service-connected depression had increased 
in severity since his last VA examination of December 2002.  
As such, the veteran should be provided with a further VA 
examination, to determine the present level of severity of 
his service connected disability.

Further, the veteran testifed at his hearing before the Board 
that he had recently received treatment at the VA medical 
facility in Bakersfield, California.  VA medical records are 
considered to be in constructive possession of VA.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, 
the RO should obtain all VA treatment records pertaining to 
the veteran from 2002 to the present, to the extent not 
already on file.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduced several fundamental changes into VA's adjudication 
process which impact on the veteran's claims currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any specific information and evidence needed to 
substantiate and complete a claim.  Further, VA must tell a 
claimant what specific part of that evidence she must 
provide, and what specific part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The RO attempted to provide this notice in a letters dated in 
2002.  These notices were provided in accordance with the 
provisions of 38 C.F.R. § 3.159(b)(1) (2003) and limited the 
veteran's time for response to 30 days.  In Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) was misleading and detrimental to claimants 
whose claims were denied short of the statutory one-year 
period provided for response.  It is additionally noted that 
the statutory one-year period for the veteran to respond has 
yet to expire.  Therefore, since this case is being remanded 
for additional development, the RO must take this opportunity 
to inform the veteran that a full year is allowed to submit 
the additional information and/or evidence requested.  

Accordingly, these issues are hereby REMANDED for the 
following development:

1.	The claims files must be reviewed to ensure 
that any notification and development action 
required by the VCAA is completed.  In 
particular, the notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must be 
fully complied with and satisfied, to include 
full compliance with the decisions in 
Quartuccio, Charles v. Principi, 16 Vet. App. 
370 (2002); and PVA.  

2.	The veteran should be contacted and requested 
that he provide the names and addresses of 
all health care providers who have recently 
treated him for his service-connected 
depression since December 2002.  After 
obtaining the necessary waivers, the RO 
should obtain any outstanding pertinent 
records and associate them with the veteran's 
claims file, to include any treatment records 
from the Bakersfield, California, VA medical 
facility, dated from December 2002 to the 
present.

3.	The veteran must be provided a VA psychiatric 
examination for purposes of identifying all 
major depression-related impairment and the 
severity of that impairment.  The claims file 
must be made available to and reviewed by the 
examiner prior to the requested study.  The 
examiner must comment upon the presence or 
absence, and the frequency or severity of the 
following symptoms due to major depression:  
depressed mood; anxiety; suspiciousness; 
panic attacks; chronic sleep impairment; mild 
memory loss (such as forgetting names, 
directions or recent events); flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g. retention 
of only highly learned material, forgetting 
to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation or mood; difficulty in 
establishing and maintaining effective work 
and social relationships; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently illogical, 
obscure, or irrelevant speech; 
near-continuous panic or depression affecting 
the ability to function independently, 
appropriately, or effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain effective 
relationships; gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
person hygiene); disorientation to time or 
place; and memory loss for names of close 
relatives, own occupation, or own name.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a Global 
Assessment of Functioning score together with 
an explanation of what the score represents 
in terms of his psychological, social, and 
occupational functioning.  The examiner 
should also offer an opinion as to whether it 
is at least as likely as not that the veteran 
has a diagnosis of post-traumatic stress 
disorder related to service, or aggravated by 
his service-connected major depression.  A 
complete rationale for all opinions should be 
provided.  Any report prepared should be 
typed.  

4.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

5.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  If any issue on appeal remains 
denied, a supplemental statement of the 
case should be issued to the veteran and 
his representative, with an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review in accordance with the 
time imitation set forth under 38 U.S.C.A. 
§ 5103. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


